IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


RAKIM LAMAR JOHNSON,                       : No. 97 WM 2020
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF BLAIR             :
COUNTY,                                    :
                                           :
                    Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.